DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2022 has been entered.
2. 	Claims 36-42 have been added.  Claims 1-21 and 29-42 are now pending in the application. 
3.	The previous 112 rejection of claims 29 and 32 are withdrawn due to the Amendments/Remarks.
Claim Objections
4.	Claims 37-39 are objected to because of the following informalities: the acronyms “PBAT” and
“PLA” should be written out as polybutylene adipate terephthalate and polylactic acid. Appropriate
correction is required.
Claim Analysis
5.	Summary of Claim 1:
A method of blending small particle starch with a polymeric resin material, the method comprising:

providing a small particle starch or starch-based material having an average particle size of less than 1.5 µm per particle, where such small particle starch or starch-based material is substantially free of particle sized 2 µm or greater, wherein the small particle starch or starch-based material has a crystallinity of less than about 20%, and resists recrystallization, and has a water content no greater than 2% by weight;

providing a polymeric material; 

blending the starch or starch-based material into the polymeric material so that the starch or starch-based material is intimately dispersed within the polymeric material.

 
Claim Rejections - 35 USC § 103

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1 – 11, 16 – 21 and 29 – 36 are rejected under 35 U.S.C. 103 as being unpatentable over Broyles, et al. (US PG Pub 2014/0272370 A1) in view of Bastioli (US PG Pub 2012/0316257 A1) and evidenced by Mentik (US PG Pub 2010/0311874) all listed on the IDS dated 1/4/2021.
Regarding claims 1, 3-6, 33 and 36, Broyles et al. teach a method of intimately mixing a starch with a polyolefin [0013], wherein the starch has a particle size of preferably less than 2 µm [0042], thereby reading on the steps of providing a small particle starch, providing a polymeric material, and blending the starch into the polymeric material so that the starch is intimately dispersed within the polymeric material. 
Broyles et al. and the claims differ in that Broyles et al. do not teach the exact same range for the particle size as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Broyles et al. (preferably less than 2 µm) overlap the instantly claimed range (less than 1.5 µm, “substantially free of carbohydrate-based polymeric material particles having a particle size equal to or greater than 1.5 µm”, less than 1 µm, 10 nm to 1 µm, less than 150 nm, diameter from 10 nm to 1 µm) and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, MPEP 2144.05.
Broyles et al. do not teach the resistance to recrystallization and the water content of the carbohydrate based polymeric material.
Bastioli et al. teach a composition comprising at least one polymer of natural origin such as starch and a copolyester and starch (claim 1, [0073]), wherein the water content of the composition during mixing of the component is preferably kept between 1% and 15% by weight, preferably a content of less than 1% by weight, in this case, starting with predried and pre-plasticized starch [0071], wherein the compositions have good resistance to ageing and to humidity and can maintain a high tear strength [0070], thereby reading on the resisting recrystallization as defined in the instant specification [0066]. Bastioli et al. offer the motivation of using a composition with the water content and resisting recrystallization due to the composition’s ability to the compositions have good resistance to ageing and to humidity and can maintain a high tear strength [0070].
Broyles et al. in view of Bastioli et al. are further silent on the crystallinity of the carbohydrate based polymeric material.
	Mentik et al. teach starch-based compositions including plasticized starch and a polymer (Abstract), wherein the starch grain have a degree of crystallinity which varies from 15% to 45% and which essentially depends on the botanical origin of the starch and the optional treatment it has undergone [0039]. Furthermore, Mentink et al. teach the plasticized starch results in a decrease of the glass transition temperatures and/or a reduction of the crystallinity of a granular starch to a value of less than 15%, or even to an essentially amorphous state [0043]. As such, the crystallinity of the carbohydrate-based polymeric material is a function of the origin of the carbohydrate-based
polymeric material and the treatment that it has undergone as evidenced by Mentik et al. Broyles et al.
teach the same origin (corn starch) as required by the instant claim, and teach the same treatment
(plasticizing) as required by the instant claim. Therefore, the crystallinity of the carbohydrate-based
polymeric material of Broyles et al. is expected to be the same as the crystallinity as required by the instant claims. 
	Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252,1254,195 USPQ430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.
Regarding claims 6, 16-19, 29-32 and 34-35, Broyles et al. do not particularly teach the particles being generally uniformly sized regularly shaped substantially spherical and are also silent on the aspect ratio, the average particle density and the average particle volume. Broyles et al. are further silent regarding the strength of the blend being greater than the strength of pure polymeric material alone and further silent still on the hydrophobicity of the article and the lack of sea-island features of the article.
However, Broyles et al. teach the same starch as required by the instant claim. Broyles et al. teach the starch is produced from corn, tapioca, etc. (Broyles, [0043]) which is the same starch as disclosed in the instant application and further teach the starch is intimately mixed with the same polymeric materials (Broyles [0047], instant application [0046]). The uniform and substantially spherical shape is a function of the starch and the process that the starch undergoes. Therefore, the uniform and substantially spherical shape of the starch particle, the aspect ratio, the average particle density, the average particle volume, the hydrophobicity and the lack of sea island features of Broyles et al. are expected to have the same average particle density, aspect ratio, shape, average particle volume, hydrophobicity and lack of sea island features as required by the instant claim. Additionally, Broyles et al. teach the same composition comprising a polyolefin and the starch. The strength of the blend and the strength of the pure polymeric material alone are mechanical properties that are functions of the composition. Therefore, the strength of the blend and the strength of the pure polymeric material alone of Broyles et al. are expected to be the same strength of the blend and the strength of the pure polymeric material alone as required by the instant claim.  Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.
Regarding claim 2, Broyles et al. teach the starch is a powder [0043].
Regarding claims 7-8 and 16, Broyles et al. teach the starch in an amount of from 5% to 45% by weight (claims 1 and 2) thereby reading on the claimed ranges of at least 1% by weight, at least 10% by weight and from 1% up to 30%as required by the instant claims. 
Regarding claim 9, Broyles et al. teach blends of starches may be used [0043] thereby reading on a second starch. 
Broyles et al. do not particularly teach the second starch having a larger particle size than the small particle starch.
   However Broyles et al. teach particle sizes less than 30 µm [0042]. One of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Broyles et al. (less than 30 µm) overlap the instantly claimed range (greater than 1.5 µm) and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed for the second starch in the prior art reference, MPEP 2144.05.
Regarding claims 10-11, Broyles et al. teach the starch in an amount of from 5% to 45% by weight (claims 1 and 2) thereby reading on the claimed ranges of at least 1% by weight, at least 10% by weight as required by the instant claims for the second starch. 
Regarding claim 20, Broyles et al. teach a compatibilizer (claim 1).
Regarding claim 21, Broyles et al. teach biodegradable starch and polyolefins {0003], [0036] for use in the blend thereby reading on the “exhibits enhanced biodegradation” as required by the instant claim.

8.	Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Broyles, et al. (US PG Pub 2014/0272370 A1) in view of Bastioli (US PG Pub 2012/0316257 A1) and evidenced by Mentik (US PG Pub 2010/0311874) all listed on the IDS dated 1/4/2021 in view of La Fuenta, et al. "Ozonation of cassava starch to produce biodegradable films," International Journal of Biological Macromolecules 141 (2019 713-720) as listed in the IDS dated 1/4/2021.
Regarding claims 12-14, Broyles et al. in view of Bastioli and evidenced by Mentik teach the method of claim 1 as set forth above and incorporated herein by reference.
Broyles et al. are silent regarding the reduction of particle size of the starch by treating starch with ozone.
La Fuenta et al. teach ozonation of starch to produce biodegradation of films (title) wherein the starch has a polygonal shaped granule with a size of < 50 µm (1. Introduction, p. 714) thereby reading on the claimed range of the initial particle size of at least 5 µm and the initial particle size is characterized by polygonal shape with angular edges. La Fuenta et al. offer the motivation of using an ozonated treatment for starch due to its ability to achieve higher opacity which is an important property for packaging and coating applications (3. Results and Discussion, p. 719, last paragraph). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the ozone treatment of La Fuenta et al. for the starch of Broyles, et al. thereby reading on the claimed invention.
Regarding claim 15, Broyles et al. in view of La Fuenta et al. do not particularly teach the particles being generally uniformly sized regularly shaped substantially spherical.
Broyles et al. in view of La Fuenta et al. teach the same method as required by the instant claim. Broyles et al. teach the starch is produced from corn, tapioca, etc. (Broyles, [0043]) which is the same starch as disclosed in the instant application and further teach the starch is intimately mixed with the same polymeric materials (Broyles [0047], instant application [0046]). La Fuenta et al. teach the same ozonation treatment. The uniform and substantially spherical shape is a function of the starch and the process that the starch undergoes. Therefore, the uniform and substantially spherical shape of the starch particle of Broyles et al. in view of La Fuenta et al. are expected to have the same average particle density and shape as required by the instant claim. 

Allowable Subject Matter
9.	Claims 38-42 are objected to as being dependent upon a rejected base claim, but would be
allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 37 is allowable upon overcoming the objection as set forth above.
Broyles, Bastioli and Mentik do not teach or fairly suggest the claimed method, wherein the
method comprises, in particular, the starch-based polymeric material having a crystallinity of less than about 20%, that resists recrystallization, and has a water content no greater than 2% by weight.
Applicant demonstrated in the Affidavits filed 5/17/2022 and 12/10/2021 that the starch-based polymeric material described in the instant invention used in combination with PLA, PBAT, polystyrene,
polyethylene and polypropylene results in an unexpected degradation. In light of the above discussion, it
is evident as to why the present claims are patentable over the prior art.



Response to Arguments
10.	Applicant’s arguments, see p. 1-5, filed 5/17/2022, with respect to the 103 rejections over Broyles in view of Bastioli as evidenced by Mentik have been fully considered but are not found to be persuasive. 
	The Affidavits filed 5/17/2022 and 12/10/2021 were also thoroughly reviewed. However, the data is not commensurate in scope with the claim language. For example, all testing has been performed with polyethylene, polypropylene, polystyrene, PLA and PBAT yet the claim language is drawn to “a polymeric resin material”. There is no data provided that any other polymeric resin material would behave the same way under the test conditions. As such, the data is not commensurate in scope with the claim language and the data is not found to be convincing.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huneault et al. (US PG Pub 2012/0139154 A1) listed on the IDS dated 1/4/2021, Bastioli, et al. (US PG Pub 2007/0129468 A1) listed on the IDS dated 2/12/2021, Liao et al. (US PG Pub 2012/0059097 A1) listed on the IDS dated 1/4/2021, and Bastioli (US Patent 5,262,458).

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763